DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 7, 9 - 20 are allowed. Claim 8 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for detecting non-approved parts in a vehicle, the method comprising: generating a plurality of component identifiers (IDs) for a plurality of components, wherein each component ID identifies a unique component of the plurality of components; storing the plurality of component IDs to a decentralized database; generating a vehicle identifier (ID) that uniquely identifies a vehicle; storing the vehicle ID to the decentralized database; associating, in the decentralized database, component IDs associated with components of the vehicle with the vehicle ID; subsequently, determining that a component of the vehicle has been replaced with a replacement component; searching the decentralized database for a component ID associated with the replacement component; when the component ID associated with the replacement component is not found, determining that the replacement component is a non-approved component; issuing an alert to the vehicle indicative of the determination; otherwise when the component ID associated with the replacement component is found, updating the decentralized database to associate the component ID associated with the replacement component with the vehicle ID.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 6, A method for monitoring production of components made by a supplier and destined for a specific original equipment manufacturer (OEM), the method comprising: for each of a plurality of components, generating a record in a database that specifies a plurality of production metrics associated with the component, wherein for each component, the metrics include one or more of: an indication of a criticality of the component, sub- component information of the component, supplier information, a part number, manufacturing lot/batch information, a production part approval process associated with the component; monitoring, by each of a plurality of instruction code agents, one or more metrics of the plurality of components; determining, by each agent, whether metrics associated with the plurality of components have exceeded one or more production thresholds associated with the agent; when an agent determines that an associated production threshold exceeds a threshold: determining an OEM associated with the agent; and communicating, by the agent and via a network connection to the OEM, an alert indicative of the threshold that has been exceeded.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A system for detecting non-approved parts in a vehicle, the system comprising: a component supplier system; and an original equipment manufacturer (OEM) system in network communication with the component supplier system; wherein the component supplier system performs acts comprising: generating a plurality of component identifiers (IDs) for a plurality of components, wherein each component ID identifies a unique component of the plurality of components; storing the plurality of component IDs to a decentralized database; wherein the OEM system performs acts comprising: generating a vehicle identifier (ID) that uniquely identifies a vehicle; storing the vehicle ID to the decentralized database; associating, in the decentralized database, component IDs associated with components of the vehicle with the vehicle ID; subsequently, determining that a component of the vehicle has been replaced with a replacement component; searching the decentralized database for a component ID associated with the replacement component; when the component ID associated with the replacement component is not found, determining that the replacement component is a non-approved component; issuing an alert to the vehicle indicative of the determination; otherwise when the component ID associated with the replacement component is found, updating the decentralized database to associate the component ID associated with the replacement component with the vehicle ID.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 16, A system for monitoring production of components made by a supplier and destined for a specific original equipment manufacturer (OEM), the system comprising: non-transitory instruction code storage; and a processor in communication with the non-transitory instruction code storage, wherein the non-transitory instruction code storage stores instructions that when executed by the processor cause the processor to perform acts comprising: for each of a plurality of components, generating a record in a database that specifies a plurality of production metrics associated with the component; monitoring, by each of a plurality of instruction code agents, one or more metrics of the plurality of components; determining, by each agent, whether metrics associated with the plurality of components have exceeded one or more production thresholds associated with the agent; when an agent determines that an associated production threshold exceeds a threshold: determining an OEM associated with the agent; and communicating, by the agent and via a network connection to the OEM, an alert indicative of the threshold that has been exceeded.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666